SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

71
KA 14-01696
PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SEAN VICKERS, ALSO KNOWN AS SEAN M. VICKERS, ALSO
KNOWN AS SEAN MICHAEL VICKERS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BENJAMIN L. NELSON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (SHIRLEY A. GORMAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered September 11, 2014. The judgment convicted
defendant, upon a jury verdict, of sodomy in the first degree,
criminal sexual act in the first degree (two counts) and sexual abuse
in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by reversing those parts convicting
defendant of sodomy in the first degree and two counts of criminal
sexual act in the first degree and dismissing counts one, two and six
of the amended indictment without prejudice to the People to re-
present any appropriate charges under those counts to another grand
jury, and as modified the judgment is affirmed.

     Same memorandum as in People v Vickers ([appeal No. 1] ___ AD3d
___ [Mar. 24, 2017]).




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court